UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6215



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALEHYA STIEFF,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CR-96-24, CA-00-208-1)


Submitted:   May 20, 2003                   Decided:   June 2, 2003


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alehya Stieff, Appellant Pro Se. Zelda Elizabeth Wesley, OFFICE OF
THE UNITED STATES ATTORNEY, Clarksburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alehya Stieff seeks to appeal the district court’s order

denying relief on her motion filed under 28 U.S.C. § 2255 (2000).

An appeal may not be taken from the final order in a § 2255

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). In reviewing the

denial of a claim on its merits, this Court may only grant a

certificate of appealability if the appellant makes a substantial

showing of the denial of a constitutional right.                   28 U.S.C.

§ 2253(c)(2). The relevant inquiry is whether “‘reasonable jurists

would find the district court’s assessment of the constitutional

claims debatable or wrong.’”      Miller-El v. Cockrell, 123 S. Ct.

1029, 1040 (2003) (quoting Slack v. McDaniel, 529 U.S. 473, 484

(2000)).

     Where    the   district   court       dismisses   a   claim   solely   on

procedural grounds, a certificate of appealability will not issue

unless the movant can demonstrate both “(1) ‘that jurists of reason

would find it debatable whether the petition states a valid claim

of the denial of a constitutional right’ and (2) ‘that jurists of

reason would find it debatable whether the district court was

correct in its procedural ruling.’”          Rose v. Lee, 252 F.3d 676, 684

(4th Cir.) (quoting Slack, 529 U.S. at 484), cert. denied, 122 S.

Ct. 318 (2001).




                                       2
     We have independently reviewed the record and conclude that

Stieff has not made the requisite showing.   We deny a certificate

of appealability and dismiss the appeal.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                3